                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:21-CV-102-FL


 TONYA NEAL,                                     )
                                                 )
                         Plaintiff,              )
                                                 )
       v.                                        )
                                                 )
 PRINCIPLE LONG TERM CARE, INC.                  )
                                                                        ORDER
 d/b/a Barbour Court Nursing and                 )
 Rehabilitation Center and BIRCH LTC             )
 GROUP, LLC d/b/a Barbour Court Nursing          )
 and Rehabilitation Center,                      )
                                                 )
                         Defendants.             )




       This matter is before the court on plaintiff’s motion for entry of default, pursuant to Federal

Rule of Civil Procedure 55(a). (DE 6). The issues raised have been briefed fully, and in this

posture, are ripe for ruling. For the following reasons, plaintiff’s motion is denied.

                                         BACKGROUND

       Plaintiff commenced this action on March 2, 2021, against her alleged former employers,

asserting claims of discrimination and retaliation, in violation of Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e, et. seq., and the Civil Rights Act of 1866, as amended,

42 U.S.C. § 1981, as well as a state law claim for wrongful discharge under the North Carolina

Equal Employment Practices Act. Plaintiff seeks compensatory and punitive damages, costs,

attorneys’ fees, and interest.




            Case 5:21-cv-00102-FL Document 13 Filed 04/27/21 Page 1 of 3
         On March 31, 2021, plaintiff filed the instant motion for entry of default, based upon

defendants’ failure to answer or otherwise respond to plaintiff’s complaint. That same day,

plaintiff filed an affidavit of service, indicating that defendants were served by certified mail on

March 5, 2021, attaching signed return receipts. On April 8, 2021, defendants answered complaint,

and responded in opposition to the instant motion on the following day.

                                     COURT’S DISCUSSION

         Plaintiff seeks entry of default, based upon defendants’ failure to answer or otherwise

respond to plaintiff’s complaint in a timely manner. Rule 55(a) provides that entry of default is

appropriate “[w]hen a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend.” The court may set aside entry of default upon a showing of good

cause. See Fed. R. Civ. P. 55(c).

         When deciding whether to set aside default, a court should consider factors such as

whether the moving party has a meritorious defense, whether it acts with reasonable promptness,

the personal responsibility of the defaulting party, the prejudice to the adversary party, whether

there is a history of dilatory action, and the availability of sanctions less drastic than entry of

default. Payne ex rel. Estate of Calzada v. Brake, 439 F.3d 198, 205 (4th Cir. 2006). The United

States Court of Appeals for the Fourth Circuit has “repeatedly expressed a strong preference that,

as a general matter, defaults be avoided and that claims and defenses be disposed of on their

merits.” Colleton Preparatory Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir.

2010).

         Here, defendants indicate that their corporate office is located in Kinston, North Carolina,

while their general counsel and registered agent are located in Garner, North Carolina. The

corporate office in Kinston was closed temporarily, following a Covid-19 outbreak, and not all



                                                  2

            Case 5:21-cv-00102-FL Document 13 Filed 04/27/21 Page 2 of 3
personnel have returned. Although an employee at the Kinston office received the summonses

and complaint, confusion among employees working in separate offices resulted in the complaint

not reaching outside counsel prior to March 26, 2021, the deadline for defendants to answer or

otherwise respond to the complaint.

          Where Covid-19 related difficulties briefly delayed defendants’ response to the complaint,

where the delay did not cause plaintiff any prejudice, and where defendants ultimately answered

the complaint, raising defenses to plaintiff’s claims, the court finds that good cause would exist to

set aside default, if default had been entered. Therefore, plaintiff’s motion for entry of default is

denied.

                                          CONCLUSION

          Based on the foregoing, plaintiff’s motion for entry of default (DE 6) is DENIED. The

court’s initial order on planning and scheduling will follow.

          SO ORDERED, this the 27th day of April, 2021.




                                                                _____________________________
                                                                LOUISE W. FLANAGAN
                                                                United States District Judge




                                                  3

             Case 5:21-cv-00102-FL Document 13 Filed 04/27/21 Page 3 of 3
